Case 3:20-mj-0O6001-DEA Document 8 Filed 08/18/20 Page 1 of 1 PagelD: 11

 

UNITED STATES DISTRICT COURT

for the

District of New Jersey

UNITED STATES OF AMERICA
Plaintiff

Vv.

Case No. 20-MJ-6001-0}(DEA)
Tete RSEOPER CISNEROS {aerrLle at

Defendam

 

ORDER APPOINTING FEDERAL PUBLIC DEFENDER

The financial inability of the defendant to retain counsel having been established by the Court,

and the defendant not having waived the appointment of counsel,

 

Itisonthis 18 day of AUGUST , 2019,
ORDERED that ben f\ belly from the office of the Federal Public

Defender for the District of New Jersey is hereby appointed to represent said defendant in the cause until

further order of the Court,

/

 

DOUGLAS E. ARPERT
Ne
United States Magistrate Judge

RECEIVED
AUG 18 2020

DOUGLAS E, ARPERT
U.S. MAGISTRATE JUOGE

 
